VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 ANNGHARAAD REID SENIOR PARALEGAL PHONE: (860) 580-2835 | EMAIL: ANNGHARAAD.REID@VOYA.COM January 25, 2017 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company Request for Withdrawal of N-8F Deregistration Application 811-05626 Ladies and Gentlemen: On behalf of Voya Insurance and Annuity Company, I request the consent of the U.S. Securities and Exchange Commission (the “Commission”) to the withdrawal of Form N-8F filed via EDGAR on December 23, 2016 (Accession Number 0000890830-16-000002) because the Form N-8F was filed in error. This request is in accordance with a discussion I had with the Commission on January 25, 2017. If you have any questions regarding this submission, please contact the undersigned at 860-580-2835. Sincerely, /s/ Anngharaad S. Reid Anngharaad S. Reid PLAN | INVEST | PROTECT Voya Logo
